DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Perner (US 2020/0016439 A1) in view of Moore (US 2015/0276521 A1).
Regarding claim 16, Perner discloses a computer-implemented method for detecting connection of a connector to a connection structure (see at least the abstract | Figure 1, items 10A-10N, 11A-11N and 12 | [0026] note the workers (10A-10N) utilize fall protection equipment (11A-11N) attached to a safety support structure (12)), 
the connector comprising 
a frame having an opening and a connection area configured for receiving the connection structure therein (see at least Figure 4, items 120, 122, 124 and 126 | [0091-0092] note the connector or snap hook (120) has a body (124) with an opening (122) and an area of attachment (126) within which a support structure (12) is disposed) and a connection sensor assembly associated with the frame (see at least Figures 3-4, items 134 and 98| [0092] note the body (124) is associated with a computing device (134, 98) in communication with at least a first sensor (128) having one or more sensing elements (130) and a second sensor (132) | [0098] note the computing device (134) includes components of computing device (98), and includes at least one processor (100), a communication unit (104), the first sensor (128) and the second sensor (130) | [0079] note the communication unit (104) of the computing device (134, 98) includes at least one antenna, such as a Bluetooth and/or a BLE antenna), 
the connection sensor assembly comprising 
at least one short-range wireless communication antenna (see at least Figure 3, item 104 | [0079] note the communication unit (104) of the computing device (134, 98) includes at least one antenna, such as a Bluetooth and/or a BLE antenna | [0085] note the fall protection unit (108) of the computing device (134, 98), see [0075], determines the connection status of a support structure disposed within the area of attachment (126) | [0086] note controlling the feedback component (113) based on the connection status | [0090] note actuating the feedback component (113) based on the connection status comprises generating an electronic message for transmission to another device (Figure 1, item 18)),
and at least one sensor configured for gathering second connection data based on detecting a presence or an absence of the connection structure when the connection structure is received within the connection area of the frame (see at least Figure 4, item 130 | [0092] note the first sensor (128) has one or more sensing elements (130) | [0094-0095] note the first sensor (120) generates connection data indicating whether or not a material, such as the safety support structure (12), is disposed within the area of attachment (126) | [0096] note any other sensor may be used),
  the method comprising:
receiving, with a control device comprising at least one processor, the second connection data gathered by the at least one sensor (see at least Figures 3-4, items 134, 98 and 100 | [0098] note the one or more processors (100) of the computing device (134, 98) process the second connection data generated by the first sensor (128) | [0094-0095] note the second connection data | [0100] note the one or more processors (100) of the computing device (134, 98) receive the second connection data from the first sensor (128) indicating whether or not a safety support structure (12) is present within the area of attachment (126), wherein the one or more processors (100) of the computing device (134, 98) determines a connection status based on the second connection data);
determining, with the control device, a connection status of the connector based on the second connection data (see at least [0100] note determining connection status based on the received second connection data); and 
performing, with the control device, at least one action based on the connection status (see at least [0103] note after the computing device (134, 98) determines that the snap hook (120) has been connected to the safety support structure (12), the computing device (134, 98) monitors the status of one or more other articles of fall protection equipment being used by the same user (10A-10N), or the computing device (134, 98) can activate a lock (138) | [0109] note the snap hook (120) may include a feedback component for indicating a connection status of snap hook (120), such as any variety of speakers, displays, lights, haptic feedback components, or the like to generate an audible alert, a visual alert, or a tactile alert).
However, Perner does not specifically teach the connection sensor assembly comprising at least one short-range wireless communication antenna configured for gathering connection data based on detecting a presence or an absence of an identification element on the connection structure when the connection structure is received within the connection area of the frame; receiving the connection data; and determining a connection status based on the connection data.
It is known to determine the status of a connector in different ways.  For example, Moore teaches a connector with a connection sensor assembly comprising at least one short-range wireless communication antenna configured for gathering connection data based on detecting a presence or an absence of an identification element on a connection structure when the connection structure is received within a connection area of the frame; receiving the connection data; and determining a connection status based on the connection data (see at least Figures 1-4C, items 214b, 300, 404, 110 and 418 of Moore | [0037] of Moore, note the anchor point coupling detector (214b), which includes a short-range wireless communication antenna (RFID Reader) to interrogate an RFID tag (418) located on the anchor point (100), is used in addition to contact and/or non-contact sensors, such as Perner’s non-contact first sensor (130), to determine attachment to the anchor point (100) | [0038-0039] of Moore, note stored information on the RFID tag (418) | [0054] of Moore, note the carabiner (404) can be made an active reader such that as it gets “locked into” a safe point (110), the safe point RFID (passively) broadcasts its ID (418) | [0043] of Moore).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Moore into Perner.  This provides the ability to determine, in addition to determining attachment to the anchor point via a contact and/or non-contact sensor, whether or not the worker is hooking up to a verified or safe anchor point, thus increasing worker safety (see [0043] of Moore).
Regarding claim 18, Perner in view of Moore further teach wherein performing the at least one action includes providing at least one of a visual indication, an audio indication, and a tactile indication based on the connection status (see at least [0090] of Perner | [0109] of Perner | [0043] of Moore).
Regarding claim 21, Perner discloses a connector for a fall protection compliance system (see at least the abstract | Figure 1, items 10A-10N, 11A-11N and 12 | [0026] note the workers (10A-10N) utilize fall protection equipment (11A-11N) attached to a safety support structure (12)), the connector comprising: 
a frame having an opening and a connection area configured for receiving a connection structure therein (see at least Figure 4, items 120, 122, 124 and 126 | [0091-0092] note the connector or snap hook (120) has a body (124) with an opening (122) and an area of attachment (126) within which a support structure (12) is disposed); and 
a connection sensor assembly associated with the frame (see at least Figures 3-4, items 134 and 98| [0092] note the body (124) is associated with a computing device (134, 98) in communication with at least a first sensor (128) having one or more sensing elements (130) and a second sensor (132) | [0098] note the computing device (134) includes components of computing device (98), and includes at least one processor (100), a communication unit (104), the first sensor (128) and the second sensor (130) | [0079] note the communication unit (104) of the computing device (134, 98) includes at least one antenna, such as a Bluetooth and/or a BLE antenna), the connection sensor assembly comprising: 
at least one short-range wireless communication antenna (see at least Figure 3, item 104 | [0079] note the communication unit (104) of the computing device (134, 98) includes at least one antenna, such as a Bluetooth and/or a BLE antenna | [0085] note the fall protection unit (108) of the computing device (134, 98), see [0075], determines the connection status of a support structure disposed within the area of attachment (126) | [0086] note controlling the feedback component (113) based on the connection status | [0090] note actuating the feedback component (113) based on the connection status comprises generating an electronic message for transmission to another device (Figure 1, item 18));
at least one sensor configured for gathering second connection data based on detecting a presence or an absence of the connection structure when the connection structure is received within the connection area of the frame (see at least Figure 4, item 130 | [0092] note the first sensor (128) has one or more sensing elements (130) | [0094-0095] note the first sensor (120) generates connection data indicating whether or not a material, such as the safety support structure (12), is disposed within the area of attachment (126) | [0096] note any other sensor may be used); and 
a control device comprising at least one processor (see at least Figures 3-4, items 134, 98 and 100 | [0098] note the one or more processors (100) of the computing device (134, 98) process the second connection data generated by the first sensor (128) | [0094-0095] note the second connection data | [0100] note the one or more processors (100) of the computing device (134, 98) receive the second connection data from the first sensor (128) indicating whether or not a safety support structure (12) is present within the area of attachment (126), wherein the one or more processors (100) of the computing device (134, 98) determines a connection status based on the second connection data) programmed or configured to: 
receive the second connection data from the at least one sensor (see at least [0098] | [0100]); 
determine a connection status of the connector based on the second connection data (see at least [0098] | [0100]); and 
perform at least one action based on the connection status (see at least [0103] note after the computing device (134, 98) determines that the snap hook (120) has been connected to the safety support structure (12), the computing device (134, 98) monitors the status of one or more other articles of fall protection equipment being used by the same user (10A-10N), or the computing device (134, 98) can activate a lock (138) | [0109] note the snap hook (120) may include a feedback component for indicating a connection status of snap hook (120), such as any variety of speakers, displays, lights, haptic feedback components, or the like to generate an audible alert, a visual alert, or a tactile alert).
However, Perner does not specifically disclose at least one short-range wireless communication antenna configured for gathering connection data based on detecting a presence or an absence of an identification element on the connection structure when the connection structure is received within the connection area of the frame; receive the connection data at least one short-range wireless communication antenna; and determine a connection status of the connector based on the connection data.
It is known to determine whether or not a connector is attached to a connection structure in different ways.  For example, Moore teaches a connecter with at least one short-range wireless communication antenna configured for gathering connection data based on detecting a presence or an absence of an identification element on the connection structure when the connection structure is received within the connection area of the frame; receive the connection data at least one short-range wireless communication antenna; and determine a connection status of the connector based on the connection data (see at least Figures 1-4C, items 214b, 300, 404, 110 and 418 of Moore | [0037] of Moore, note the anchor point coupling detector (214b), which includes a short-range wireless communication antenna (RFID Reader) to interrogate an RFID tag (418) located on the anchor point (100), is used in addition to contact and/or non-contact sensors, such as Perner’s non-contact first sensor (130), to determine attachment to the anchor point (100) | [0038-0039] of Moore, note stored information on the RFID tag (418) | [0054] of Moore, note the carabiner (404) can be made an active reader such that as it gets “locked into” a safe point (110), the safe point RFID (passively) broadcasts its ID (418) | [0043] of Moore).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Moore into Perner.  This provides the ability to determine, in addition to determining attachment to the anchor point via a contact and/or non-contact sensor, whether or not the worker is hooking up to a verified or safe anchor point, thus increasing worker safety (see [0043] of Moore).
Regarding claim 22, Perner in view of Moore, as addressed above, teach wherein detecting the presence of the identification element is indicative of a presence of an approved connection structure, and wherein detecting the absence of the identification element is indicative of an absence of the approved connection structure (see at least [0037-0039] of Moore | [0043] of Moore | [0054] of Moore).
Regarding claim 23, Perner in view of Moore, as addressed above, teach wherein the connection status comprises a connected status indicative of a presence of an approved connection structure, and a disconnected status indicative of an absence of the approved connection structure (see at least [0037-0039] of Moore | [0043] of Moore | [0054] of Moore).
Regarding claim 24, Perner in view of Moore, as addressed above, teach wherein the at least one action includes providing at least one of a visual indication, an audio indication, and a tactile indication based on the connection status (see at least [0090] of Perner | [0109] of Perner | [0043] of Moore).
Regarding claim 25, Perner in view of Moore, as addressed above, teach wherein the connection sensor assembly further comprises a communication interface, and wherein the at least one action includes transmitting the connection status to a remote device using the communication interface (see at least [0079] of Perner, note one or more wireless devices, such as the short-range and a long-range communication device | [0090] of Perner, note the electronic message | [0109] of Perner | [0043] of Moore | [0045] of Moore).

Response to Arguments
Applicant's arguments filed April 4, 2022, have been fully considered but they are not persuasive.  Applicant argues “One of ordinary skill in the art would not be inclined to modify the ‘antenna’ (104) in Perner to provide connection detection capability because Perner's connection sensors (106) already provide ‘the ability to determine whether or not a worker is hooking up to a verified or safe anchor point’.”
In response, Perner’s system only has the ability to determine whether or not a worker is hooking up to an anchor point (see [0094] of Perner), not a safe anchor point as taught by Moore (see [0054] of Moore).  Note that Perner only determines whether a material is disposed within the area of attachment of the connector (see [0094] of Perner) via magnetic field sensors.  Moore on the other hand, uses contact and/or non-contact sensors like the ones used by Perner in addition to the at least one short-range wireless communication antenna that gathers connection data based on detecting a presence or an absence of an identification element on the connection structure when the connection structure is received within the connection area of the frame (see [0037] of Moore | [0054] of Moore).  One of ordinary skill in the art recognizes that using both the first and second means to detect the anchor point improves determining fall protection compliance.  For at least this reason, Applicant’s arguments are not persuasive.
Applicant further states “For example, Perner discloses in paragraph [0080] that ‘the connection sensors 106 may capture data that is indicative of a relative position of a component of fall protection equipment 11 or data that is indicative of whether a support structure is disposed within an area of attachment for fall protection equipment 11’.  Thus, if one was to modify Perner's device to have at least one short-range wireless communication antenna configured for gathering connection data based on detecting a presence or an absence of an identification element on the connection structure, as required by independent claims 16 and 21, one would modify the connector sensors (106) to have such capability.  However, Perner discloses that examples of its connection sensors 106 include ‘one or more switches, hall effect sensors, magnetic sensors, optical sensors, ultrasonic sensors, photoelectric sensors, rotary encoders, accelerometers, or the like’.  Notably absent from this list is at least one short-range wireless communication antenna, as recited in independent claims 16 and 21. There is no teaching or suggestion in Perner as to why it would be desirable to include at least one short-range wireless communication antenna for the purpose of determining whether or not a worker is hooking up to a verified or safe anchor point.”
As outlined above, Perner’s connection sensors (106) only determine whether a material is disposed within the area of attachment of the connector via magnetic field sensors (see [0094] of Perner).  The Office action is modifying Perner’s already disclosed at least one short-range wireless communication antenna (see [0079] of Perner), not the connection sensors.  Moore simply illustrates that at least one short-range wireless communication antenna can be used in addition to contact and/or non-contact sensors to “determine whether or not a worker is hooking up to a verified or safe anchor point” to improve safety (see [0037] of Moore).  Applicant’s arguments are not persuasive.
Applicant argues “While Perner discloses at least one short-range wireless communication ‘antenna’ (104), it should be noted that element 104 in Perner refers to a communication unit that is configured to communicate with external devices via a wired or wireless connection (see paragraph [0079]).  There is no teaching or suggestion in Perner as to why it would be desirable to modify its external device communication unit for the purpose of determining whether or not a worker is hooking up to a verified or safe anchor point.  Even assuming, arguendo, that one would modify Perner's short-range wireless communication ‘antenna’ (104) so it can determine whether or not a worker is hooking up to a verified or safe anchor point, the short-range wireless communication ‘antenna’ (104) in Perner is not associated with the frame of a connector, as required by independent claims 16 and 21.  Accordingly, there is no teaching or suggestion in Perner as to why it would be desirable to include at least one short-range wireless communication antenna associated with the frame for the purpose of determining whether or not a worker is hooking up to a verified or safe anchor point.”
In response, Perner clearly attempts to ensure compliance with any procedures or regulations (see [0036] of Perner) in order to maintain a safe working environment (see [0022]).  One of ordinary skill clearly recognizes that Perner, who seeks to ensure compliance and worker safety, would utilize Moore’s at least one short-range wireless communication antenna to determine that the worker is actually hooking up to verified anchor point and not an expired anchor point that has failed inspection (see [0043] of Moore).  In addition, Perner’s short-range wireless communication antenna (106) is clearly part of Perner’s computing device (98, 134) which is attached to the frame (124) of the connector (120).  For at least these reasons, Applicant’s arguments are not persuasive.
Applicant further argues “Regarding Moore, even if this reference is relied upon as the primary reference in rejecting independent claims 16 and 21, Moore fails to disclose that its short-range wireless communication antenna (214b) is associated with the frame of the connector, as required by independent claims 16 and 21.  There is no teaching or suggestion in Moore as to why it would be desirable to modify its antenna (214b) such that it is associated with the frame of the connector, as required by independent claims 16 and 21.”
In response, Perner’s short-range wireless communication antenna (106), which is part of Perner’s computing device (98, 134), is clearly attached to the frame (124) of the connector (120).  Perner is only using the short-range wireless communication antenna to gather connection data like Moore’s short-range wireless communication antenna.  In addition, being associated with the frame does not inherently imply direct attachment to the frame.  For at least these reasons, Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687